UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4672


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VINCENT LEONARD JONES, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cr-00977-DCN-1)


Submitted:    November 25, 2008            Decided:   December 29, 2008


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Gordon Baker, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Charleston, South Carolina, for Appellant.     Brent Alan Gray,
Sean Kittrell, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Vincent L. Jones, Jr., appeals the district court’s

judgment entered pursuant to his guilty plea to possession with

intent to distribute 50 grams or more of cocaine base and a

quantity      of   cocaine,        in   violation    of   21    U.S.C.       § 841(a)(1),

(b)(1)(A),      (b)(1)(C)       (2006),     and     possession      of   a     firearm    in

furtherance        of   a   drug    trafficking      crime,    in   violation       of    18

U.S.C.    §   924(c)(1)(A)(i)           (2006).      Counsel    for      Jones    filed    a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which she asserts there are no meritorious issues for appeal,

but   asks     this     court      to   review     whether     Jones’     sentence       was

reasonable. *       Jones was notified of the opportunity to file a pro

se supplemental brief, but has failed to do so.                                Finding no

error, we affirm.

              Following       United      States     v.   Booker,        543     U.S.    220

(2005), a district court must engage in a multi-step process at

sentencing.         First, it must calculate the appropriate advisory

Guidelines range.           It must then consider the resulting range in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)


      *
       We previously remanded this case to allow the district
court an opportunity to reconsider Jones’ sentence in light of
Kimbrough v. United States, 128 S. Ct. 558 (2007), and the
recent amendments to the Sentencing Guidelines for crack cocaine
offenses.   See United States v. Jones, 277 F. App’x 307 (4th
Cir. May 13, 2008) (No. 07-4680) (unpublished).



                                             2
(2006) and determine an appropriate sentence.                Gall v. United

States, 128 S. Ct. 586, 596 (2007).              We review the district

court’s imposition of a sentence for abuse of discretion.                  Id.

at 597; see also United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).      This court “must first ensure that the district

court committed no significant procedural error, such as failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)     factors,    selecting   a   sentence      based    on   clearly

erroneous facts, or failing to adequately explain the chosen

sentence--including an explanation for any deviation from the

Guidelines range.”       Gall, 128 S. Ct. at 597.

            If there are no procedural errors, we then consider

the   substantive        reasonableness   of     the     sentence.         Id.

“Substantive reasonableness review entails taking into account

the totality of the circumstances, including the extent of any

variance from the Guidelines range.”            Pauley, 511 F.3d at 473

(internal quotation marks and citation omitted).                Further, this

court may presume a sentence within the Guidelines range to be

reasonable.      Id.     Mere disagreement with the district court’s

exercise    of   sentencing     discretion     does    not   permit   us   to

substitute our judgment for that of the lower court.                  Id. at

473-74.     “Even if we would have reached a different sentencing

result on our own, this fact alone is ‘insufficient to justify

                                      3
reversal of the district court.’”              Id. at 474 (quoting Gall, 128

S. Ct. at 597).

            In her Anders brief, counsel concedes that the 180-

month sentence was reasonable in light of the fact that Jones

received statutory mandatory minimum sentences on both counts.

In our previous opinion in this case, we noted that Jones was

subject to statutory mandatory minimum sentences totaling 180

months’ imprisonment, pursuant to 21 U.S.C. § 841(b)(1)(A) and

18 U.S.C. § 924(c)(1)(A)(i).             See Jones, 277 F. App’x at 309

n.2.       Therefore,       because    the     district   court       imposed    the

mandatory minimum sentences on both counts, we find that Jones’

sentence was reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                     This court

requires    that     counsel    inform   her    client,   in   writing,    of    his

right to petition the Supreme Court of the United States for

further    review.      If     the   client    requests   that    a   petition    be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was    served   on    the    client.     We    dispense   with    oral    argument

because the facts and legal contentions are adequately presented



                                         4
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               5